— Order unanimously reversed on the law without costs and petition reinstated. Memorandum: Fam*1076ily Court erred by affirming the order of a Hearing Examiner that dismissed petitioner’s support petition with prejudice. Once petitioner stopped receiving public assistance, she was entitled to institute a support proceeding and to receive a de novo hearing on the amount of support to which she was entitled at that time (Family Ct Act § 571 [3] [b]). Petitioner should not have been relegated to bringing a petition to modify a prior support order obtained by the Department of Social Services, because petitioner was not a party to that action nor was she bound by the order issued therein (see, Matter of Cathleen P. v Gary P., 63 NY2d 805, 807; Matter of Commissioner of Social Servs. of City of N. Y. v Snell, 182 AD2d 474; Matter of Simone Q. v Wayne R., 135 AD2d 944; Matter of Commissioner of Social Servs. of City of N. Y. v Bailey, 79 AD2d 572). (Appeal from Order of Monroe County Family Court, Kohout, J. — Child Support.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.